Name: Commission Regulation (EEC) No 3601/87 of 30 November 1987 amending Regulation (EEC) No 3955/86 fixing the indicative ceilings and the 'guide' quantities provided for under the supplementary mechanism applicable to trade in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 87No L 339/58 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3601/87 of 30 November 1987 amending Regulation (EEC) No 3955/86 fixing the indicative ceilings and the 'guide' quantities provided for under the supplementary mechanism applicable to trade in beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 84 (4) and 85 (3) thereof, Whereas Article 84 of the Act of Accession sets the 'guide' quantity for imports of beef and veal sector products into Spain from the Community as constituted at 31 December 1985 at 22 000 tonnes for 1987 ; whereas the quantity specified for fresh or chilled meat has been reached in the course of the last few months ; whereas production within Spain has not been able to cover demand on the domestic market, prices on which have in consequence risen substantially ; whereas in order to cover the requirements of the Spain market provision should be made for the quantities specified for the abovementioned products to be exceeded ; Whereas the amount by which the 'guide' quantity set for 1987 may be exceeded should be restricted to 2 000 tonnes ; whereas a derogation should therefore be intro ­ duced from Commission Regulation (EEC) No 3955/86 of 23 December 1986 fixing the indicative ceilings and the 'guide' quantities for 1987 under the supplementary mechanism applicable to trade in beef and veal (') ; Whereas the indicative ceiling provided for in Article 83 of the Act of Accession should be altered to take account of the amounts by which the 'guide' quantity for 1987 is exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative ceiling for fresh or chilled meat given in Article 1 of Regulation (EEC) No 3955/86 is hereby fixed at 4 200 tonnes carcase weight . 2 . The 'guide' quantity given in Article 2 ( 1 ) of that Regulation may in 1987 be exceeded by 2 000 tonnes carcase weight . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 365, 24 . 12 . 1986, p. 55 .